—In an action, inter alia, to enjoin the enforcement of a letter of credit, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCaffrey, J.), dated December 4,1996, which denied his motion pursuant to CPLR 3025 (b) to serve and file a supplemental complaint.
Ordered that the order is affirmed, with costs.
We agree that the Supreme Court properly denied the plaintiffs motion to serve and file a supplemental complaint, since the proposed causes of action against the defendant *360United Mizrahi Bank Ltd. are plainly lacking in merit (see, Sanford v Sanford, 176 AD2d 932, 933; Fisher v Carter Indus., 127 AD2d 817).
Rosenblatt, J. P., O’Brien, Ritter and Gold-stein, JJ., concur.